Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statement entered September 30th, 2021 has been considered.  A copy of the cited statement(s) including the notation indicating its respective consideration is attached for the Applicant's records.

Claim Objections
Claim 20 is  objected to because of the following informalities:  Claim 20 as presented depends from parent claim 16, however the presented claim dependency appears to have been presented in error as the statutory class of inventions for claims 20 and 16 are different therefore claim 20 cannot properly depend from claim 16 as presented.  When in read in the context of the preceding claims 17-19, claim 20 is understood as being intended to depend from claim 17. Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 11,164,425. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to substantially similar inventions involving exchanging a graphically coded identifier  between a mobile device and a gaming device to conduct a gaming session on the gaming device and subsequent thereto present a second coded identifier to the mobile device by the gaming device.   While the patented claims include additional elements concerning the transmission and reception of coded identifiers over one or more network interfaces, it is applicant admitted prior art that it is known to use networks such as the internet to exchange information between computing devices (Applicant’s instant specification Paragraph [0004]).  It would have been obvious to one of ordinary skill in the art at the time of invention to have utilized the known Internet network to transmit and receive the coded identifier of the instant invention in order to provide the predictable and expected result of transferring the coded identifier to remote devices where a visual exchange cannot be performed.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 9,607,477. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to substantially similar inventions involving exchanging a graphically coded identifier  between a mobile device and a gaming device to conduct a gaming session on the gaming device and subsequent thereto present a second coded identifier to the mobile device by the gaming device.   While the patented claims include additional elements concerning the transmission and reception of coded identifiers over one or more network interfaces, it is applicant admitted prior art that it is known to use networks such as the internet to exchange information between computing devices (Applicant’s instant specification Paragraph [0004]).  It would have been obvious to one of ordinary skill in the art at the time of invention to have utilized the known Internet network to transmit and receive the coded identifier of the instant invention in order to provide the predictable and expected result of transferring the coded identifier to remote devices where a visual exchange cannot be performed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E MOSSER whose telephone number is (571)272-4451. The examiner can normally be reached M-F 6:45-3:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.E.M/Examiner, Art Unit 3715                                                                                                                                                                                                        /DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715